

 S1252 ENR: Global Food Security Act of 2016
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fourteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and
			 sixteenS. 1252IN THE SENATE OF THE UNITED STATESAN ACTTo authorize a comprehensive strategic approach for United States foreign assistance to developing
			 countries to reduce global poverty and hunger, achieve food and nutrition
			 security, promote inclusive, sustainable, agricultural-led economic
			 growth,
			 improve nutritional outcomes, especially for women and children, build
 resilience among vulnerable populations, and for other purposes.1.Short titleThis Act may be cited as the Global Food Security Act of 2016.2.FindingsCongress makes the following findings:(1)According to the Food and Agriculture Organization of the United Nations (referred to in this section as the FAO), 805,000,000 people worldwide suffer from chronic hunger. Hunger and malnutrition rob people of health and productive lives and stunt the mental and physical development of future generations.(2)According to the January 2014 Worldwide Threat Assessment of the US Intelligence Community—(A)the [l]ack of adequate food will be a destabilizing factor in countries important to US national security that do not have the financial or technical abilities to solve their internal food security problems; and(B)[f]ood and nutrition insecurity in weakly governed countries might also provide opportunities for insurgent groups to capitalize on poor conditions, exploit international food aid, and discredit governments for their inability to address basic needs.(3)A comprehensive approach to sustainable food and nutrition security should not only respond to emergency food shortages, but should also address malnutrition, resilience to food and nutrition insecurity, building the capacity of poor, rural populations to improve their agricultural productivity and incomes, removing institutional impediments to agricultural development, value chain access and efficiency, including processing and storage, enhancing agribusiness development, access to markets and activities that address the specific needs and barriers facing women and small-scale producers, education, and collaborative research.3.Statement of policy objectives; sense of congress(a)Statement of policy objectivesIt is in the national interest of the United States to promote global food security, resilience, and nutrition, consistent with national food security investment plans, which is reinforced through programs, activities, and initiatives that—(1)place food insecure countries on a path toward self-sufficiency and economic freedom through the coordination of United States foreign assistance programs;(2)accelerate inclusive, agricultural-led economic growth that reduces global poverty, hunger, and malnutrition, particularly among women and children;(3)increase the productivity, incomes, and livelihoods of small-scale producers, especially women, by working across agricultural value chains, enhancing local capacity to manage agricultural resources effectively and expanding producer access to local and international markets;(4)build resilience to food shocks among vulnerable populations and households while reducing reliance upon emergency food assistance;(5)create an enabling environment for agricultural growth and investment, including through the promotion of secure and transparent property rights;(6)improve the nutritional status of women and children, with a focus on reducing child stunting, including through the promotion of highly nutritious foods, diet diversification, and nutritional behaviors that improve maternal and child health;(7)demonstrably meet, align with and leverage broader United States strategies and investments in trade, economic growth, national security, science and technology, agriculture research and extension, maternal and child health, nutrition, and water, sanitation, and hygiene;(8)continue to strengthen partnerships between United States-based universities, including land-grant colleges, and universities and institutions in target countries and communities that build agricultural capacity; and(9)ensure the effective use of United States taxpayer dollars to further these objectives.(b)Sense of congressIt is the sense of the Congress that the President, in providing assistance to implement the Global Food Security Strategy, should—(1)coordinate, through a whole-of-government approach, the efforts of relevant Federal departments and agencies to implement the Global Food Security Strategy;(2)seek to fully utilize the unique capabilities of each relevant Federal department and agency while collaborating with and leveraging the contributions of other key stakeholders; and(3)utilize open and streamlined solicitations to allow for the participation of a wide range of implementing partners through the most appropriate procurement mechanisms, which may include grants, contracts, cooperative agreements, and other instruments as necessary and appropriate.4.DefinitionsIn this Act:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Relations of the Senate;(B)the Committee on Agriculture, Nutrition, and Forestry of the Senate;(C)the Committee on Appropriations of the Senate;(D)the Committee on Foreign Affairs of the House of Representatives;(E)the Committee on Agriculture of the House of Representatives; and(F)the Committee on Appropriations of the House of Representatives.(2)Feed the future innovation labsThe term Feed the Future Innovation Labs means research partnerships led by United States universities that advance solutions to reduce global hunger, poverty, and malnutrition.(3)Food and nutrition securityThe term food and nutrition security means access to, and availability, utilization, and stability of, sufficient food to meet caloric and nutritional needs for an active and healthy life.(4)Global food security strategyThe term Global Food Security Strategy means the strategy developed and implemented pursuant to section 5(a).(5)Key stakeholdersThe term key stakeholders means actors engaged in efforts to advance global food security programs and objectives, including—(A)relevant Federal departments and agencies;(B)national and local governments in target countries;(C)other bilateral donors;(D)international and regional organizations;(E)international, regional, and local financial institutions;(F)international, regional, and local private voluntary, nongovernmental, faith-based, and civil society organizations;(G)the private sector, including agribusinesses and relevant commodities groups;(H)agricultural producers, including farmer organizations, cooperatives, small-scale producers, and women; and(I)agricultural research and academic institutions, including land-grant universities and extension services.(6)MalnutritionThe term malnutrition means poor nutritional status caused by nutritional deficiency or excess.(7)Relevant federal departments and agenciesThe term relevant Federal departments and agencies means the United States Agency for International Development, the Department of Agriculture, the Department of Commerce, the Department of State, the Department of the Treasury, the Millennium Challenge Corporation, the Overseas Private Investment Corporation, the Peace Corps, the Office of the United States Trade Representative, the United States African Development Foundation, the United States Geological Survey, and any other department or agency specified by the President for purposes of this section.(8)ResilienceThe term resilience means the ability of people, households, communities, countries, and systems to mitigate, adapt to, and recover from shocks and stresses to food security in a manner that reduces chronic vulnerability and facilitates inclusive growth.(9)Small-scale producerThe term small-scale producer means farmers, pastoralists, foresters, and fishers that have a low asset base and limited resources, including land, capital, skills and labor, and, in the case of farmers, typically farm on fewer than 5 hectares of land.(10)StuntingThe term stunting refers to a condition that—(A)is measured by a height-to-age ratio that is more than 2 standard deviations below the median for the population;(B)manifests in children who are younger than 2 years of age;(C)is a process that can continue in children after they reach 2 years of age, resulting in an individual being stunted;(D)is a sign of chronic malnutrition; and(E)can lead to long-term poor health, delayed motor development, impaired cognitive function, and decreased immunity.(11)SustainableThe term sustainable means the ability of a target country, community, implementing partner, or intended beneficiary to maintain, over time, the programs authorized and outcomes achieved pursuant to this Act.(12)Target countryThe term target country means a developing country that is selected to participate in agriculture and nutrition security programs under the Global Food Security Strategy pursuant to the selection criteria described in section 5(a)(2), including criteria such as the potential for agriculture-led economic growth, government commitment to agricultural investment and policy reform, opportunities for partnerships and regional synergies, the level of need, and resource availability.5.Comprehensive global food security strategy(a)StrategyThe President shall coordinate the development and implementation of a United States whole-of-government strategy to accomplish the policy objectives set forth in section 3(a), which shall—(1)set specific and measurable goals, benchmarks, timetables, performance metrics, and monitoring and evaluation plans that reflect international best practices relating to transparency, accountability, food and nutrition security, and agriculture-led economic growth, consistent with the policy objectives described in section 3(a);(2)establish clear and transparent selection criteria for target countries, communities, regions, and intended beneficiaries of assistance;(3)describe the methodology and criteria for the selection of target countries;(4)support and be aligned with country-owned agriculture, nutrition, and food security policy and investment plans developed with input from key stakeholders, as appropriate;(5)support inclusive agricultural value chain development, with small-scale producers, especially women, gaining greater access to the inputs, skills, resource management capacity, networking, bargaining power, financing, and market linkages needed to sustain their long-term economic prosperity;(6)support improvement of the nutritional status of women and children, particularly during the critical first 1,000-day window until a child reaches 2 years of age and with a focus on reducing child stunting, through nutrition-specific and nutrition-sensitive programs, including related water, sanitation, and hygiene programs;(7)facilitate communication and collaboration, as appropriate, among local stakeholders in support of a multi-sectoral approach to food and nutrition security, to include analysis of the multiple underlying causes of malnutrition, including lack of access to safe drinking water, sanitation, and hygiene;(8)support the long-term success of programs by building the capacity of local organizations and institutions in target countries and communities;(9)integrate resilience and nutrition strategies into food security programs, such that chronically vulnerable populations are better able to build safety nets, secure livelihoods, access markets, and access opportunities for longer-term economic growth;(10)develop community and producer resilience to natural disasters, emergencies, and natural occurrences that adversely impact agricultural yield;(11)harness science, technology, and innovation, including the research and extension activities supported by relevant Federal Departments and agencies and Feed the Future Innovation Labs, or any successor entities;(12)integrate agricultural development activities among food insecure populations living in proximity to designated national parks or wildlife areas into wildlife conservation efforts, as necessary and appropriate;(13)leverage resources and expertise through partnerships with the private sector, farm organizations, cooperatives, civil society, faith-based organizations, and agricultural research and academic institutions;(14)strengthen and expand collaboration between United States universities, including public, private, and land-grant universities, with higher education institutions in target countries to increase their effectiveness and relevance to promote agricultural development and innovation through the creation of human capital, innovation, and cutting edge science in the agricultural sector;(15)seek to ensure that target countries and communities respect and promote land tenure rights of local communities, particularly those of women and small-scale producers;(16)include criteria and methodologies for graduating target countries and communities from assistance provided to implement the Global Food Security Strategy as such countries and communities meet the progress benchmarks identified pursuant to section 8(b)(4); and(17)demonstrably support the United States national security and economic interest in the countries where assistance is being provided.(b)CoordinationThe President shall coordinate, through a whole-of-government approach, the efforts of relevant Federal departments and agencies in the implementation of the Global Food Security Strategy by—(1)establishing monitoring and evaluation systems, coherence, and coordination across relevant Federal departments and agencies;(2)establishing linkages with other initiatives and strategies of relevant Federal departments and agencies; and(3)establishing platforms for regular consultation and collaboration with key stakeholders and the appropriate congressional committees.(c)Strategy submission(1)In generalNot later than October 1, 2016, the President, in consultation with the head of each relevant Federal department and agency, shall submit to the appropriate congressional committees the Global Food Security Strategy required under this section, including a detailed description of how the United States intends to advance the objectives set forth in section 3(a) and the agency-specific plans described in paragraph (2).(2)Agency-specific plansThe Global Food Security Strategy shall include specific implementation plans from each relevant Federal department and agency that describes—(A)the anticipated contributions of the department or agency, including technical, financial, and in-kind contributions, to implement the Global Food Security Strategy; and(B)the efforts of the department or agency to ensure that the activities and programs carried out pursuant to the strategy are designed to achieve maximum impact and long-term sustainability.6.Assistance to implement the global food security strategy(a)Food shortagesThe President is authorized to carry out activities pursuant to section 103, section 103A, title XII of chapter 2 of part I, and chapter 4 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2151a, 2151a–1, 2220a et seq., and 2346 et seq.) to prevent or address food shortages notwithstanding any other provision of law.(b)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of State and the Administrator of the United States Agency for International Development $1,000,600,000 for each of fiscal years 2017 and 2018 to carry out those portions of the Global Food Security Strategy that relate to the Department of State and the United States Agency for International Development, respectively.(c)Monitoring and evaluationThe President shall seek to ensure that assistance to implement the Global Food Security Strategy is provided under established parameters for a rigorous accountability system to monitor and evaluate progress and impact of the strategy, including by reporting to the appropriate congressional committees and the public on an annual basis.7.Emergency food security program(a)Sense of congressIt is the sense of Congress that—(1)the crisis in Syria, which is characterized by acts of terrorism and atrocities directed against civilians, including mass murder, forced displacement, aerial bombardment, ethnic and religious persecution, torture, kidnapping, rape and sexual enslavement, has triggered one of the most profound humanitarian crises of this century and poses a direct threat to regional security and the national security interests of the United States;(2)it is in the national security interests of the United States to respond to the needs of displaced Syrian persons and the communities hosting such persons, including with food assistance; and(3)after four years of conflict in Syria and the onset of other major humanitarian emergencies where, like Syria, the provision of certain United States humanitarian assistance has been particularly challenging, including the 2013 super-typhoon in the Philippines, the 2014 outbreak of Ebola in west Africa, the 2015 earthquake in Nepal, ongoing humanitarian disasters in Yemen and South Sudan, and the threat of a major El Nino event in 2016, United States international disaster assistance has become severely stressed.(b)Statement of policyIt shall be the policy of the United States, in coordination with other donors, regional governments, international organizations, and international financial institutions, to fully leverage, enhance, and expand the impact and reach of available United States humanitarian resources, including for food assistance, to mitigate the effects of manmade and natural disasters by utilizing innovative new approaches to delivering aid that support affected persons and the communities hosting them, build resilience and early recovery, and reduce opportunities for waste, fraud, and abuse.(c)Amendments to the Foreign Assistance Act of 1961(1)Section 491 of the Foreign Assistance Act of 1961 (22 U.S.C. 2292) is amended—(A)by redesignating subsection (c) as subsection (d); and(B)by inserting after subsection (b) the following new subsection:(c)Emergency food security program(1)In generalSubject to the limitations in section 492, and notwithstanding any other provision of this or any other Act, the President is authorized to make available emergency food assistance, including in the form of funds, transfers, vouchers, and agricultural commodities (including products derived from agricultural commodities) acquired through local or regional procurement, to meet emergency food needs arising from manmade and natural disasters.(2)DesignationFunds made available under this subsection shall be known as the International Disaster Assistance – Emergency Food Security Program..(2)Section 492 of the Foreign Assistance Act of 1961 (22 U.S.C. 2292a) is amended—(A)in subsection (a), by striking $25,000,000 for the fiscal year 1986 and $25,000,000 for the fiscal year 1987. and inserting $2,794,184,000 for each of fiscal years 2017 and 2018, of which up to $1,257,382,000 should be made available to carry out section 491(c).; and(B)by inserting after subsection (b) the following new subsections:(c)Amounts in addition to other amountsAmounts authorized to be appropriated pursuant to the authorizations of appropriations under section 491(c) are in addition to funds otherwise available for such purposes.(d)Flexibility(1)United States policyIt is the policy of the United States that the funds made available to carry out section 491 are intended to provide the President with the greatest possible flexibility to address disaster-related needs as they arise and to prepare for and reduce the impact of natural and man-made disasters.(2)Sense of congressIt is the sense of Congress that any amendments to applicable legal provisions contained in this Act are not intended to limit such authorities.(e)ReportNot later than March 1 of each fiscal year, the President shall submit to the Committee on Foreign Relations and the Committee on Appropriations of the Senate and the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives a report that describes the activities undertaken by the President over the course of the prior fiscal year pursuant to section 491(c), including the amounts of assistance provided, intended beneficiaries, monitoring and evaluation strategies, anticipated outcomes, and, as practicable, actual outcomes..8.Reports(a)Global food security strategy implementation reportsNot later than 1 year and 2 years after the date of the submission of the strategy required under section 5(c), the President shall submit to the appropriate congressional committees reports that describe the status of the implementation of the Global Food Security Strategy for 2017 and 2018, which shall—(1)contain a summary of the Global Food Security Strategy as an appendix;(2)identify any substantial changes made in the Global Food Security Strategy during the preceding calendar year;(3)describe the progress made in implementing the Global Food Security Strategy;(4)identify the indicators used to establish benchmarks and measure results over time, as well as the mechanisms for reporting such results in an open and transparent manner;(5)describe related strategies and benchmarks for graduating target countries and communities from assistance provided under the Global Food Security Strategy over time, including by building resilience, reducing risk, and enhancing the sustainability of outcomes from United States investments in agriculture and nutrition security;(6)indicate how findings from monitoring and evaluation were incorporated into program design and budget decisions;(7)contain a transparent, open, and detailed accounting of spending by relevant Federal departments and agencies to implement the Global Food Security Strategy, including, for each Federal department and agency, the statutory source of spending, amounts spent, implementing partners and targeted beneficiaries, and activities supported to the extent practicable and appropriate;(8)describe how the Global Food Security Strategy leverages other United States food security and development assistance programs on the continuum from emergency food aid through sustainable, agriculture-led economic growth and eventual self-sufficiency;(9)describe the contributions of the Global Food Security Strategy to, and assess the impact of, broader international food and nutrition security assistance programs, including progress in the promotion of land tenure rights, creating economic opportunities for women and small-scale producers, and stimulating agriculture-led economic growth in target countries and communities;(10)assess efforts to coordinate United States international food security and nutrition programs, activities, and initiatives with key stakeholders;(11)assess United States Government-facilitated private investment in related sectors and the impact of private sector investment in target countries and communities;(12)identify any United States legal or regulatory impediments that could obstruct the effective implementation of the programming referred to in paragraphs (8) and (9);(13)contain a clear gender analysis of programming, to inform project-level activities, that includes established disaggregated gender indicators to better analyze outcomes for food productivity, income growth, control of assets, equity in access to inputs, jobs and markets, and nutrition; and(14)incorporate a plan for regularly reviewing and updating strategies, partnerships, and programs and sharing lessons learned with a wide range of stakeholders in an open, transparent manner.(b)Global food security crosscut reportNot later than 120 days after the President submits the budget to Congress under section 1105(a) of title 31, United States Code, the Director of the Office of Management and Budget shall submit to the appropriate congressional committees a report including—(1)an interagency budget crosscut report that—(A)displays the budget proposed, including any planned interagency or intra-agency transfer, for each of the principal Federal agencies that carries out global food security activities in the upcoming fiscal year, separately reporting the amount of planned funding to be provided under existing laws pertaining to the global food security strategy to the extent available; and(B)to the extent available, identifies all assistance and research expenditures at the account level in each of the five prior fiscal years by the Federal Government and United States multilateral commitments using Federal funds for global food security strategy activities;(2)to the extent available, a detailed accounting of all assistance funding received and obligated by the principal Federal agencies identified in the report and United States multilateral commitments using Federal funds, for global food security activities during the current fiscal year; and(3)a breakout of the proposed budget for the current and budget years by agency, categorizing expenditures by type of funding, including research, resiliency, and other food security activities to the extent that such information is available.(c)Public availability of informationThe information referred to in subsections (a) and (b) shall be made available on the public website of the United States Agency for International Development in an open, machine readable format, in a timely manner.9.Rule of construction(a)Effect on other programsNothing in the Global Food Security Strategy or this Act or the amendments made by this Act shall be construed to supersede or otherwise affect the authority of the relevant Federal departments and agencies to carry out programs specified in subsection (b), in the manner provided, and subject to the terms and conditions, of those programs, including, but not limited to, the terms, conditions, and requirements relating to the procurement and transportation of food assistance furnished pursuant to such programs.(b)Programs describedThe programs referred to in subsection (a) are the following:(1)The Food for Peace Act (7 U.S.C. 1691 et seq.).(2)The Food for Progress Act of 1985 (7 U.S.C. 1736o).(3)Section 416(b) of the Agriculture Act of 1949 (7 U.S.C. 1431).(4)McGovern-Dole Food for Education Program (7 U.S.C.1736o–1).(5)Local and Regional Procurement Program (7 U.S.C. 1726c).(6)Bill Emerson Humanitarian Trust Act (7 U.S.C. 1736f–1).(7)Any other food and nutrition security and emergency and non-emergency food assistance program of the Department of Agriculture.Speaker of the House of RepresentativesVice President of the United States and President of the Senate